Citation Nr: 1041919	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-27 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
temporomandibular joint syndrome (TMJ).

2.  Entitlement to an initial compensable disability rating for 
patellofemoral syndrome of the right knee.

3.  Entitlement to an initial compensable disability rating for 
patellofemoral syndrome of the left knee.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel




INTRODUCTION

The Veteran had active service from June 2001 to December 2006.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Veteran was given a Statement of the Case covering a number 
of issues.  However, the Veteran's substantive appeal was limited 
to the issues stated on the title page.  

Unfortunately, further development of the evidence is required 
before the Board can adjudicate the Veteran's claims of 
entitlement to increased disability ratings for his bilateral 
knee disabilities.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's service-
connected temporomandibular joint syndrome has been asymptomatic 
and not productive of any loss of inter-incisal range of motion.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable evaluation for 
temporomandibular joint syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.655, 4.1-4.14, 4.40, 4.45, 4.49, 4.150, 
Diagnostic Code 9905 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the May 2007 rating decision on appeal granted the Veteran's 
claim of entitlement to service connection for his 
temporomandibular joint syndrome, such a claim is now 
substantiated.   As such, his filing of a notice of disagreement 
as to the initial rating assigned does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
Veteran's appeal as to the initial rating assignments trigger 
VA's statutory duties under 38 U.S.C.A. §§  5104 and 7105, as 
well as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the Veteran of what is 
necessary to obtain the maximum benefits allowed by the evidence 
and the law.  This has been accomplished here, as will be 
discussed below.

VA issued a VCAA notice letter, dated in January 2007, from the 
agency of original jurisdiction (AOJ) to the appellant.  This 
letter explained the evidence necessary to substantiate the 
Veteran's claim of entitlement to service connection, as well as 
the legal criteria for entitlement to such benefits.  The letter 
also informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, the January 2007 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is basis 
of this appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  As such, there was no defect with 
respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA post-
service treatment and examination.  Additionally, the claims file 
contains the Veteran's own statements in support of his claim.  
The Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.



Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two ratings are potentially applicable, the higher rating will 
be assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with 
changes in a veteran's condition.  Thus, it is essential that the 
disability be considered in the context of the entire recorded 
history when determining the level of current impairment.  See 
38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Nevertheless, where, as here, an award of 
service connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
evaluations may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999).  This, in turn, will compensate the 
veteran for times since the effective date of his award when his 
disability may have been more severe than at other times during 
the course of his appeal.

Analysis

The Veteran is currently assigned a noncompensable evaluation for 
temporomandibular joint syndrome pursuant to Diagnostic Code 
9905, which governs limitation of motion of the temporomandibular 
articulation.  Under that Code section, limited motion of the 
inter-incisal range from 31 to 40 mm warrants a 10 percent 
evaluation.  Limited motion from 21 to 30 mm warrants a 20 
percent evaluation, while limited motion from 11 to 20 mm 
warrants a 30 percent evaluation.  Finally, limited motion from 0 
to 10 mm warrants a 40 percent evaluation.  Ratings for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion.  See 38 C.F.R. § 4.159, Diagnostic 
Code 9905 (2010).

The Board has reviewed the competent evidence of record and 
concludes that there is no support for a higher, compensable 
evaluation under Diagnostic Code 9905.  Indeed, upon VA 
examination in January 2007, there was no limitation of inter-
incisal range of motion.  There was also no evidence of bone loss 
of the mandible, maxilla or hard palate.  The temporomandibular 
joint area was free of pain or swelling and his mouth was normal 
in appearance.  There was crepitus upon repetitive motion, but 
his jaw was easily movable.

Again, as the evidence shows no limitation of inter-incisal range 
of motion, a compensable evaluation under Diagnostic Code 9905 is 
not appropriate.  Indeed, there is no showing of any additional 
functional impairment due to factors such as pain and weakness 
such as to allow for the conclusion that the veteran's disability 
picture is more nearly approximated by the next-higher 10 percent 
evaluation.  
Moreover, no alternate Code sections allow for a higher rating.  
Indeed, as there is no demonstrated loss of the mandible, 
Diagnostic Codes 9900-9902 do not apply.  Likewise, as there is 
no showing of nonunion or malunion of the mandible, Diagnostic 
Codes 9903 and 9904 are not for application.  As the evidence 
fails to show loss of the hard palate or maxilla, Code sections 
9911-9912 and 9914-15 do not apply.  Finally, as the evidence 
fails to show malunion or nonunion of the maxilla, Diagnostic 
Code 9916 is not for application.  There are no other relevant 
Code sections.  

Finally, the Board has considered whether the Veteran is entitled 
to a higher rating on an extra-schedular basis.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  There has been no showing that the Veteran's 
temporomandibular joint syndrome caused marked interference with 
his employment (meaning above and beyond that contemplated by his 
current rating) or necessitated frequent periods of 
hospitalization so as to render impractical the application of 
the regular rating schedule standards.  Accordingly, the Board 
does not have to refer this case to the Director of Compensation 
and Pension Service for extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board also notes that the Court has held that, where the 
Veteran claims that a disability is worse than when originally 
rated, and the available evidence is too old to adequately 
evaluate the current state of the condition, the VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Veteran has made evidentiary assertions that his 
temporomandibular joint syndrome is more severe than evaluated.  
Under 38 C.F.R. § 3.326(a) (2010), a VA examination will be 
authorized where there is a possibility of a valid claim.  As 
such, the Veteran was scheduled for a VA examination in April 
2010, in order to evaluate the current manifestations and 
severity of his temporomandibular joint syndrome.  However, he 
failed to report for his evaluation, as scheduled.  See 38 C.F.R. 
§ 3.655(b) (when a claimant fails to report for a VA examination 
scheduled in conjunction with a claim for an increased disability 
evaluation, the claim shall be disallowed).  See also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is 
not ... a one-way street.  If a veteran wants help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.").  Thus, although additional information may 
have been gained to his benefit from the examination, the Veteran 
did not comply with VA's best efforts to have him examined.  

In conclusion, the Board finds that there is a preponderance of 
the evidence against the claim for a higher rating for his 
service-connected temporomandibular joint syndrome, on either a 
schedular or extra-schedular basis, so the benefit-of-the-doubt 
rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

A compensable rating for temporomandibular joint syndrome is 
denied.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Veteran contends that his service-connected patellofemoral 
syndrome of the right and left knees is worse than currently 
evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), 
and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this 
regard, it is noted that the Court in Green stated that the 
fulfillment of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one that takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board 
acknowledges that the Veteran was afforded a VA examination in 
January 2007, in connection with his claims for service 
connection.  A copy of the examination report is associated with 
his claims file.  Nevertheless, the Veteran and his 
representative indicate that his patellofemoral syndrome of the 
right and left knees has continued to worsen since the previous 
evaluation.  Given the length of time that has elapsed since the 
Veteran's most recent VA examination, and given his contentions 
regarding the quality of that examination, the Board finds that 
the Veteran should be scheduled for an updated VA examination 
which address the current nature and severity of his service-
connected patellofemoral syndrome of the right and left knees, in 
order to effectively evaluate the Veteran's service-connected 
disability.  More recent objective characterizations of this 
condition and its associated symptomatology is required.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the 
veteran appeals the initial rating assigned for his disability, 
just after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his award 
when his disability may have been more severe than at other times 
during the pendency of his appeal).  

Therefore, an additional clinical assessment and medical opinion 
is needed to adequately address the Veteran's claims.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at VA 
health-care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  As a result, additional VA 
examinations would be useful in evaluating the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected patellofemoral syndrome of the 
right and left knees.  Conduct all testing 
and evaluation indicated and review the 
results of any testing prior to completion 
of the examination report.  The examiner 
should also comment on the Veteran's 
current level of social and occupational 
impairment due to his service-connected 
patellofemoral syndrome of the right and 
left knees.  Any indications that the 
Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  Following completion of the above, the 
RO should readjudicate the issues of 
entitlement to increased disability ratings 
for patellofemoral syndrome of the right 
and left knees.  Consideration must be 
given to all additional evidence received 
since issuance of the most recent statement 
of the case as to the matter.  If any 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


